           Case 2:19-cv-01766-JCC-MLP Document 36 Filed 08/03/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KENNETH THOMAS, JR.,

 9                             Plaintiff,                 Case No. C19-1766-JCC-MLP

10          v.                                            ORDER GRANTING IN PART AND
                                                          DENYING IN PART PLAINTIFF’S
11   CORRECTIONS OFFICER HOPF,                            MOTION FOR EXTENSION OF TIME

12                             Defendant.

13

14                                      I.         INTRODUCTION

15          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court is

16   Plaintiff’s second motion for extension of time to respond to Defendant’s motion for summary

17   judgment (dkt. # 33), which Defendant opposes (dkt. # 31). As discussed below, Plaintiff’s

18   motion is GRANTED in part and DENIED in part.

19                                           II.    DISCUSSION

20          On April 16, 2019, Defendant filed a motion for summary judgment alleging Plaintiff

21   failed to exhaust his administrative remedies (dkt. # 19) and a motion to stay discovery pending

22   resolution of the motion for summary judgment (dkt. # 23). The motion to stay discovery was

23   noted for May 1, 2020, and the motion for summary judgment was noted for May 8, 2020.


     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION FOR EXTENSION
     OF TIME - 1
            Case 2:19-cv-01766-JCC-MLP Document 36 Filed 08/03/20 Page 2 of 3



 1          On April 27, 2020, Plaintiff signed a motion seeking a 60-day extension of time to

 2   respond to both of Defendant’s motions. (Dkt. # 28.) Plaintiff requested additional time because

 3   he has had limited access to the law library due to restrictions imposed by the COVID-19

 4   pandemic. (See id.) On May 8, 2020, prior to receiving Plaintiff’s motion for extension of time,

 5   the Court granted Defendant’s motion to stay discovery. (Dkt. # 27.) On May 14, 2020, the

 6   Clerk’s Office received and filed Plaintiff’s motion.

 7          On June 6, 2020, the Court denied Plaintiff’s motion for extension of time to respond to

 8   Defendant’s motion to stay discovery, finding that Plaintiff’s motion was moot given that the

 9   Court had already stayed discovery. (Dkt. # 31.) The Court informed Plaintiff that to the extent

10   he believes discovery is needed to respond to the pending motion for summary judgment, he may

11   file a motion pursuant to Federal Rule of Civil Procedure 56(d). (Id.) The Court, however, re-

12   noted Defendant’s motion for summary judgment for July 3, 2020, which gave Plaintiff until

13   June 29, 2020, to file a response. (See id.)

14          On July 2, 2020, Plaintiff filed the motion for extension of time that is currently before

15   the Court. (Dkt. # 33.) He again asks for additional time to respond to Defendant’s motion to

16   stay, and this request will be denied for the reasons stated in the Court’s June 6, 2020 order.

17   Plaintiff also asks for an extension of time until September 2021 when he is released from prison

18   to respond to Defendant’s motion for summary judgment. (Id. at 1.) He states that he has no

19   access to a law library because he is currently housed in the Washington State Penitentiary’s

20   (“WSP”) minimum security camp and that movement from the camp is restricted due to the

21   COVID-19 pandemic. (Id. at 1-2.) He also states that he would like to seek out an attorney to

22   represent him once he is released. (Id.)

23


     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION FOR EXTENSION
     OF TIME - 2
            Case 2:19-cv-01766-JCC-MLP Document 36 Filed 08/03/20 Page 3 of 3



 1           In response, Defendant asks the Court to deny Plaintiff’s request for additional time or, in

 2   the alternative, grant him no more than a 30-day extension. (Dkt. # 34.) Defendant presents

 3   evidence from Lisa Morrow, the Library/Archival Professional at the WSP, that Plaintiff can

 4   request a temporary transfer to the medium security unit where he would be able to access the

 5   law library. (Dkt. # 35 at ¶ 2.) She states that such a transfer is easy to implement, and other

 6   minimum-security inmates are currently housed in the medium security unit so they can access

 7   the law library. (Id.)

 8           Having considered the parties’ submissions and the governing law, the Court finds good

 9   cause to grant Plaintiff an extension of time until September 14, 2020, to respond to Defendant’s

10   motion for summary judgment. This should be ample time for him to either seek the assistance of

11   counsel or request and obtain a transfer to the minimum-security unit to access the law library

12   and prepare any response to Defendant’s motion for summary judgment.

13                                         III.    CONCLUSION

14           Plaintiff’s motion for extension of time (dkt. # 33) is GRANTED in part and DENIED in

15   part. Plaintiff may file a response to Defendant’s motion for summary judgment on or before

16   September 14, 2020, and Defendant may file a reply by September 18, 2020. Plaintiff’s motion

17   is denied in all other respects. The Clerk is directed to RE-NOTE Defendant’s motion for

18   summary judgment (dkt. # 19) for September 18, 2020, and to send copies of this order to the

19   parties and to the Honorable John C. Coughenour.

20           Dated this 3rd day of August, 2020.

21


                                                           A
22

23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge

     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION FOR EXTENSION
     OF TIME - 3
